 280313 NLRB No. 39DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On November 5, 1992, Administrative Law Judge Lawrence W.Cullen issued the attached decision. The Respondent filed exceptions
and a supporting brief.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3The Respondent excepts to the judge's finding that Dan Carson``was placed in a position by Respondent wherein it could reason-
ably be inferred that he was speaking on behalf of management.''
We find merit in this exception. The record is devoid of evidence
establishing Carson's duties, his job location, or even whether he
was employed by the Respondent. Under these circumstances, we do
not find that the General Counsel has established that Carson's ques-
tioning of employee Harry Zechman violated Sec. 8(a)(1), and we
reverse this finding of the judge. See Detroit Plaza Hotel, 267NLRB 1030, 1040 (at sec. 2,a) (1983).The judge found that the Respondent violated Sec. 8(a)(3) and (1)of the Act by curtailing the 2-week training course of employees
Carly Brooks and Richard Davis at the Respondent's sister facility
in Clinton, Iowa, in response to union activity that they engaged in
while at that facility. The Respondent defended by asserting that the
recall of Brooks and Davis was necessary in order to appease a
union which represented some of the employees at the Clinton facil-
ity. That union allegedly threatened to file a grievance over the per-
formance of bargaining unit work by Brooks and Davis in connec-
tion with their training. In rejecting this defense as pretextual, the
judge noted that the Clinton union had no apparent contractual basis
to object to ``mere observation'' by Brooks and Davis of the litho-
graphic printing process. We disavow this statement by the judge in
light of Brooks' testimony that his training in Clinton involved the
handling of machinery, which constitutes the performance of unit
work. However, based on the judge's additional reasons for rejecting
the Respondent's defense, with which we agree, we affirm his find-
ing of a violation. That is, even though Brooks and Davis performed
some unit work at Clinton, and even if a union at Clinton objected
thereto, we agree with the judge that this was not a reason for the
Respondent's recall of Brooks and Davis. See sec. III,B, Analysis ofthe judge's decision.In finding that the Respondent violated Sec. 8(a)(1) by its super-visors' monitoring of employees Zechman, Sant, and Stephens, the
judge credited these employees' testimony over that of the Respond-
ent's witnesses. However, with respect to the 8(a)(1) findings regard-ing the monitoring of employees Moore and Andrews by SupervisorsGodwin and Clayton, as reflected in his Conclusion of Law 8, the
judge failed to make credibility findings regarding the conflicting
testimony of the General Counsel's and the Respondent's witnesses.
Because a finding of a violation with respect to the monitoring of
Moore and Andrews would be cumulative to the other 8(a)(1) mon-
itoring violations, which we affirm, and would not affect the remedy
ordered herein, we find it unnecessary to pass on this allegation and
we shall not remand the case to the judge for the purpose of making
further credibility determinations.The Respondent asserts that the judge's finding of unlawful mon-itoring affected, at most, only 7 employees and, therefore, as there
were over 160 employees who voted in the election, the judge erred
by finding that a ``majority'' of the prounion supporters were mon-
itored. Contrary to the Respondent's interpretation, we interpret this
statement by the judge as referring not to the overall unit com-
plement, but rather to the five-man ``core support group for the
Union,'' which the judge identified in sec. III,B of his decision as
consisting of employees Brooks, Henderson, Stephens, Zechman, and
Andrews. However, since we have found it unnecessary to pass on
the monitoring allegation with respect to Moore and Andrews, the
judge's statement that a majority of the prounion employees were
monitored is no longer correct. Nevertheless, for the other reasons
stated by the judge, we agree with his finding that this conduct and
the other unlawful conduct involved here interfered with the conduct
of the election.4Although the judge found that the Respondent violated Sec.8(a)(3) and (1) by curtailing the 2-week training course of employ-
ees Carly Brooks and Richard Davis, he inadvertently omitted from
his recommended Order and notice affirmative language requiringthe Respondent to offer Davis the opportunity for a second week of
training. We modify the judge's recommended Order and the notice
to provide for this remedial relief.International Paper Company and United Paper-workers International Union, AFL±CIO, CLC.
Cases 11±CA±14781 and 11±RC±5803November 23, 1993DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe issue presented in this case is whether the Re-spondent committed various violations of Section
8(a)(1) and (3) during the course of an election cam-
paign and, whether the election should be set aside and
a second election directed.1The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and brief and has decided to affirm the judge's rulings,findings,2and conclusions3as modified below and toadopt the recommended Order as modified.4ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, International Paper Com-
pany, Raleigh, North Carolina, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order as modified.1. Substitute the following as paragraph 2(a).
``(a) Provide employees Richard Davis and CarlyBrooks with the opportunity for the second week of
training which was unlawfully curtailed at its Clinton,
Iowa plant.''2. Substitute the attached notice for that of the ad-ministrative law judge.[Direction of Second Election omitted from publica-tion.]CHAIRMANSTEPHENS, dissenting in part.I join my colleagues in their disposition of all issuesexcept for their adoption of the finding that the Re-
spondent violated Section 8(a)(3) and (1) with respect
to its calling employee Carly Brooks and Richard
Davis back to the Raleigh plant before they had com-
pleted a projected 2 weeks of training on a color litho-
graphic press at the Respondent's plant in Clinton,
Iowa. I would find that, even assuming that the Gen- 281INTERNATIONAL PAPER CO.1251 NLRB 1083 (1980), enfd. on other grounds 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).1All dates are in 1991 unless otherwise specified.2Only incidents which occurred in the ``critical period'' betweenSeptember 16, the date of the filing of the petition, and November
14 and 15, the dates of the election, are considered.eral Counsel made out a prima facie case of discrimi-nation, the Respondent established a Wright Line1de-fense that it would, in any event, have sent Brooks and
his fellow trainee, Richard Davis, back to the Raleigh
plant before the 2 weeks was up for a lawful reason,
i.e., because the management at Clinton had been in-
formed that a representative of one of the two incum-
bent unions at the Clinton plant was contending that
letting Brooks and Davis work on the litho press therewas ``in outright violation of the [Clinton union] con-
tract.'' That contract permitted only ``members of the
bargaining unit'' to perform ``work under the jurisdic-
tion of the Union,'' and the record clearly shows that
Brooks and Davis were doing unit work in the course
of their training.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
interrogate you concerning your unionactivities and those of your fellow employees.WEWILLNOT
threaten you with ruining your futureor with loss of future opportunities with us because of
your engagement in union activities.WEWILLNOT
curtail training sessions or opportuni-ties because of your engagement in union activities.WEWILLNOT
follow you or more closely monitoryou because of your engagement in union activities.WEWILLNOT
withhold your paychecks until the endof your shift or engage in repaging you in order to har-
ass you because of your union activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make available and offer to employeesRichard Davis and Carly Brooks the additional weekof training at our Clinton, Iowa plant which we unlaw-fully curtailed.INTERNATIONALPAPERCOMPANYPatricia L. Timmins, Esq., for the General Counsel.Gardner G. Courson, Esq. (Glass, McCullough, Sherrill &Harrold), of Atlanta, Georgia, for the Respondent.Nancy L. Logan, Representative, for the Charging Party.DECISIONSTATEMENTOFTHE
CASELAWRENCEW. CULLEN, Administrative Law Judge. Thiscase was heard before me on May 5 and 6, 1992, at Raleigh,
North Carolina. The hearing was held pursuant to a report
on objections, direction, order consolidating cases, and order
rescheduling hearing made and entered by the Regional Di-
rector for Region 11 of the National Labor Relations Board
(the Board) consolidating Cases 11±RC±5803 and 11±CA±
14781 for hearing, ruling, and decision by an administrative
law judge. In his report on objections the Regional Director
determined that pursuant to a Stipulated Election Agreement
approved on October 15, 1991,1a secret-ballot election washeld under the supervision of the Regional Director on No-
vember 14 and 15 with the following results:Approximate number of eligible voters ... 175; num-
ber of void ballots ... 2; number of votes cast for Pe-

titioner-Charging Party United Paperworkers Inter-
national Union, AFL±CIO, CLC (the Union) ... 60;

number of votes cast against participating labor organi-
zation(s) ... 93, number of valid votes counted ...

153, number of challenged ballots ... 9; number of

valid votes counted plus challenged ballots ... 162
Based on the foregoing, the Regional Director determinedthat the challenged ballots are not sufficient in number to be
determinative. In his report the Regional Director also foundthat on November 22, the Petitioner filed 14 timely objec-
tions to conduct affecting the results of the election which
were duly served on the Employer. Objections 1, 2, 3, 6, 7,
8, 12, 13, and 14 were withdrawn by the Petitioner. The Re-
gional Director determined that remaining Objections 4, 5, 9,
10, and 11 allege that the Employer threatened the loss of
jobs, loss of promotions, isolated and harassed employees,
more closely watched employees as the result of their union
activities, and furnished gifts to the employees to influence
the outcome of the election. The Regional Director also de-
termined that the evidence in support of these objections is
similar to that presented in Case 11±CA±14781 in which a
complaint and notice of hearing issued on January 16, 1992,
alleging violations of the National Labor Relations Act (the
Act) and found that these objections raise substantial and ma-
terial issues which would best be resolved by record testi-
mony.2At the hearing, the General Counsel moved to deleteparagraph 8(h) of the complaint which alleges that Respond- 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ent assigned its employees to isolated job areas because oftheir union activities. The motion was granted and this alle-
gation was withdrawn. As Objection 9, alleging the assign-
ment of onerous duties and isolation of employee is based
largely on the allegation in paragraph 8(h) which was with-
drawn at the hearing and no evidence of the assignment of
more onerous duties was established at the hearing, it will
be overruled. The complaint is joined by Respondent's an-
swer of January 30, 1992, which raises certain affirmative
defenses which were not substantiated at the hearing and
which I find to be without merit and also denies the commis-
sion of the alleged unfair labor practices.On the entire record in this proceeding, including my ob-servations of the witnesses who testified, and after due con-
sideration of the briefs filed by the General Counsel and
counsel for the Respondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONA. The Business of RespondentThe complaint alleges, Respondent admits, and I find thatat all times material Respondent is, and has been, a New
York corporation with a facility located at Raleigh, North
Carolina, where it is engaged in the production of paper car-
tons, that during the past 12 months, a representative period
of all times material, Respondent received at its Raleigh,
North Carolina facility goods and raw materials valued in ex-
cess of $50,000 directly from points outside the State of
North Carolina and shipped from its Raleigh, North Carolina
facility products valued in excess of $50,000 directly to
points outside the State of North Carolina, and that Respond-ent is now and has been at all times material, an employer
engaged in commerce within the meaning of Section 2(6)
and (7) of the Act.B. The Labor OrganizationThe complaint alleges, the Respondent admits, and I findthat at all times material the Union is, and has been, a labor
organization within the meaning of Section 2(5) of the Act.II. THEAPPROPRIATEUNIT
It was stipulated and I find that the appropriate unit is:All production and maintenance employees employedby the Employer at its Raleigh, North Carolina facility,
excluding all office clerical employees, guards and su-
pervisors as defined in the Act.III. THEUNFAIRLABORPRACTICES
A. The Attendance Warning Issued to Employee James``Buck'' SantSant is a maintenance employee and has been employedby Respondent approximately 4-1/2 years. Until early 1991,
Sant had an excellent attendance record. In early 1991, Sant
began to miss work because of chronic fatigue and was
under a doctor's care. His fatigue was ultimately diagnosed
as Epstein-Barr virus. Respondent had in place a no fault at-
tendance policy under which there are no excused absences
and employees accumulating 48 hours of absences for anyreason whatsoever within a 12-month period received an oralwarning which is documented in writing. However, if em-
ployees bring a note from a doctor giving a valid reason for
the absence they are charged for only the first day for ab-
sences exceeding 1 day. During this period, Sant reported to
Maintenance Supervisor Dan Geurin. In early spring and
summer, Geurin asked Sant to bring a note from his doctor
to substantiate his illness. Sant brought in two notes dated
May 13 and June 13 which were not as definitive as Re-
spondent desired as to the nature of Sant's illness. On July
16, Human Resources Manager Carlin Johnson wrote to the
doctor after unsuccessful attempts to contact him by tele-
phone and inquired as to the nature of Sant's illness, whether
he should be placed on a leave of absence, and stressed in
the letter Respondent's concern for Sant's welfare and that
of his fellow employees should the condition be contagious.
On August 1, the doctor replied by letter outlining the natureof Sant's illness and what might be expected concerning the
period of recovery.On September 26, during the union campaign and over amonth after Respondent had received the doctor's reply, Su-
pervisor Geurin issued Sant an oral warning which was docu-
mented and backdated to May 27. According to Sant, Geurin
gave him the warnings without explanation or comment.
Geurin testified he had issued the warning and backdated it
to May as this started to run a period of 6 months during
which if no further absences occurred the warning could be
removed from the files 6 months from the date of the notice,
and that he had backdated the issuance of the warning to
give Sant the earliest opportunity for his record to be cleared
of the warning. He further testified he had not issued the
warning in early summer because he had not known whether
to charge Sant with the second and subsequent days for peri-
ods of continuous absences because of insufficient informa-
tion received from the doctor. Geurin's testimony was sup-
ported by Human Resources Manager Carlin Johnson who
testified of her attempts to obtain more information from
Sant's doctor and their decision (hers and Geurin's) that they
needed to resolve the matter which Geurin did by his
issuance of the warning to Sant in September.The General Counsel contends that the warning was issuedto Sant because of his known union activities on behalf of
the Union and during the critical period, noting that Re-
spondent had the doctor's report as early as August but took
no action against Sant until September 26, 10 days after the
filing of the petition for an election. It also relies on other
testimony of Sant concerning close monitoring of his activi-
ties during the ``critical period,'' after the filing of the peti-
tion for an election, and other evidence presented of Re-
spondent's alleged animus toward union supporters discussed
infra. The Respondent contends that Sant was treated fairly
and that the backdating and issuance of the attendance warn-
ing was intended to benefit Sant by removing the warning
from his file as soon as possible. It also points to Sant's own
contentions and filing of a complaint with the Veterans Ad-
ministration based on his belief that the issuance of the warn-
ing stemmed from his status as a Vietnam veteran and al-
leged bias by a certain unnamed member of management
against Vietnam veterans, as evidence of Sant's own incon-
sistent reasoning for his conclusion that he had been dis-
criminated against. 283INTERNATIONAL PAPER CO.After a review of the above and considering the record asa whole, I conclude that the General Counsel has established
a prima facie case of a violation of the Act by the issuance
of the attendance warning to Sant. Thus, Sant was well
known as a union adherent, there was ample evidence of Re-
spondent's close monitoring of union adherents to preclude
them from campaigning on behalf of the Union as well as
interrogation of union adherents and a comment by Human
Resources Manager Johnson that it was ``good'' that union
supporters were being discriminated against, all discussed
infra. However, I find that the prima facie case has been re-
butted by the preponderance of the evidence submitted by
Respondent in its defense of this allegation. Thus, I credit
both Geurin and Carlin that the Respondent was concerned
about the welfare of Sant and was legitimately attempting to
ascertain the nature of his illness and that Geurin waited until
after the receipt of the doctor's letter in August to issue the
warning based on the need to know whether to charge Sant
with the second and subsequent days of continuous periods
of absences. I further find that, contrary to the General Coun-
sel's position, the backdating of the warning is supportive of
Respondent's position that this was done to give Sant the
benefit of the period following May during which Sant had
no absences to ensure the removal of the warning from
Sant's file as soon as possible. I further note that although
the warning does threaten termination for continued ab-
sences, this threat is part of the boilerplate preprinted lan-
guage on the warning. I thus recommend the dismissal of
this allegation. Wright Line, 251 NLRB 1083 (1980), enfd.on other grounds 662 F.2d 899 (1st Cir. 1981), cert. denied
455 U.S. 989 (1982); Roure Bertrand Dupont, Inc., 271NLRB 443 (1984); NLRB v. Transportation ManagementCorp., 462 U.S. 393 (1983).B. The Allegations Concerning Carly Brooks andRichard DavisCarly Brooks, a litho printing press operator, testified asfollows: He has been a Litho operator for 2 years. Prior tothis he worked in the extruder department and in quality con-
trol and in the plant office with the plant superintendent. At
the time of the filing of the petition for election on Septem-
ber 16, 1991, he was operating the color console for the 28-
inch Kamori press. In this capacity he controlled input mate-
rials, inks, water solutions and was responsible for
ascertaining that the material used was of high quality. He
also was responsible for checking the condition of the color
press. The litho department is in the center of the plant with
walls on three sides and an open area to the sealer depart-
ment and other printing presses.There was a prior union campaign in 1990 which he wasnot active in. However, he was an active union supporter in
the 1991 union campaign. In early October he handbilled,
made house calls, and solicited union cards. He handbilled
on behalf of the Union on the street in front of the plant on
several occasions and was observed by supervisors. On one
occasion, Department Head Joe Blackman stopped and asked
for a handbill but he refused to give him one. Supervisors
Jay Lynn and Doug Weiss also came through while he was
handbilling. Several other employees also handbilled at var-
ious times on behalf of the Union and formed a core support
group for the Union. They were Robert Henderson, Mike
Stephens, Harry Zechman, and Phil Andrews. During this pe-riod Brooks also left union literature in the break area andspoke to other employees on behalf of the Union. On Octo-
ber 28, he left for Clinton, Iowa, for training. This was in
the middle of the campaign as the election was held in No-
vember. He was sent to Clinton as he was considered thebest employee at his job because of his ability to learn quick-
ly and work with and train others. He was told this by De-
partment Manager Doug Weiss, Supervisor Robert Frost, and
by his coworkers. Around October 12 to 15, Frost offered
him the opportunity to go to Iowa along with Richard Davis,
another operator who was easily trained. Frost told him and
Davis that there was an opportunity for a 2-week trip to
Clinton that was a chance in a lifetime and would open doors
for them to work with people who had 30 years of knowl-
edge to see if it could be passed down to them. Specifically,
this was four-color control training. Lithographic printing is
a very unstable process and without experience, a great deal
of waste and down time can be incurred and it was antici-
pated that if the training were successful, the Respondent
would save money as there had been a great deal of waste
in terms of color variation and rejects in the past. He and
Davis and Frost (who stayed in Clinton for only 1 night) left
for Clinton on October 28.While at Clinton he met some of the union officials rep-resenting one of the units of the Clinton plant and learned
they were in the midst of contract ratification. He was in-
vited to the Union's contract ratification meeting held on the
Saturday following the completion of his first week in Clin-
ton and was asked to sit in front with the union officials
which he did. He was also asked to speak about the dif-
ferences between the nonunion Raleigh plant and the union-
ized Clinton plant which he did. Davis also attended the
meeting but stayed in the back and did not speak. After his
speech, he was in his room making a rough draft of the re-
port to be made to the Raleigh plant and left to pick up
Davis who was standing outside the Clinton plant. Davis ap-
peared emotionally distraught and told him the plant manager
had told him to leave the plant. The plant manager also
spoke to Brooks and told him that union officials were ob-
jecting to his presence in the plant although he did not know
the reason. Davis and Brooks flew back to Raleigh on No-
vember 5 and did not receive the second week of training
as scheduled.Davis and Brooks had been directed to use the office ofDepartment Manager Doug Weiss to write their report on the
litho color training received at Clinton. On the day of their
return, Weiss told Brooks in his office in the presence of
Davis that he was terribly disappointed with Brooks' behav-
ior in Clinton. ``He said I was a representative for the Ra-
leigh plant ... that my focus seemed to shift from my reli-

gion, to my family and now Union. He said I had ruined my
future ... that I also screwed it up for any other person to

go on trips because of my behavior at Clinton.'' While in
Clinton he had not received any complaints about his behav-
ior in Clinton concerning his training.About 20 minutes after the discussion with Weiss he hada short discussion with Plant Manager Mike Rehwinkel and
Director of Employee Resources Keith LaVoie, who is nor-
mally assigned to Respondent's headquarters in Memphis,
Tennessee. Rehwinkel told him he did not know what had
occurred between Brooks and Weiss and they did not want
him to feel that his future was at stake. About an hour later, 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Rehwinkel spoke with him in his office along with RichardDavis. Rehwinkel told Brooks that Brooks had gotten him
into trouble with his superiors, and that people he did not
even know were calling him and that he (Rehwinkel) was in
hot water. Rehwinkel asked Brooks what he had said at the
union meeting. Rehwinkel said he knew what Brooks had
said but wanted to hear it from Brooks. He also said he be-
lieved Brooks had gone over the ``peoples'' heads with his
``eloquent speech'' and had ``played on their emotions.''
Brooks told Rehwinkel he had simply told the truth and that
if he had been cheating on his wife or drinking, it would
have been okay, but since he was at a union meeting on his
free time there was a problem. Rehwinkel told him he want-
ed him on his side and that things weren't exactly as they
seemed. He told Rehwinkel he knew exactly what was going
on, there were a lot of inequities in the plant and that he
wasn't depending on him to straighten them out. Davis re-
mained silent during this meeting.Brooks further testified that after he returned from Clintonthere was a change in his working conditions. His supervisor
Jay Lynn:Started following me around and peering and seeingwhere I was going. I went to turn in my expense report
and he [Lynn] followed me up there to the copier. I
went on my way to the breakroom, stopped at the bul-
letin board. He was there.... I 
went to thebreakroomÐI purposelyÐat this point in time I was
getting suspiciousÐI purposely cut my breaks short. I
got up, he left. I went to the bathroom, he went to the
bathroom.Brooks testified further, he began to make erratic movementsand turns to make certain Lynn was following him before he
confronted him and that Lynn mimicked all of his move-
ments. Later that evening, he approached Lynn and asked
why he was following him and Lynn said he just wanted to
be sure Brooks was doing his job. Lynn continued to follow
him from the time Brooks returned to Raleigh from Clinton
until the election was over. When Brooks said you have
``never done this before,'' Lynn said, ``Well you're interfer-
ing with people's lives and their livelihoods and you need to
understand what you're doing.'' Lynn also said, ``When it
was all over he would sit me down and explain why things
were happening and what was going on.'' Lynn told Brooks
that Rehwinkel told him to follow Brooks because Brooks
might feel intimidated in the plant. Brooks told Lynn that he
was intimidated by Lynn's following him. After the election
Lynn stopped following him.On cross-examination, Brooks testified he had not been ac-tive in the prior 1990 union campaign, but was a very open
and active union supporter in the 1991 campaign both before
and after the trip to Clinton. Prior to his trip to Clinton he
wrote a letter to the employees encouraging their support for
the Union. Prior to being asked to leave he and Davis had
worked on the presses at the Clinton plant as a support group
and were being trained by union and nonunion employees
and were working alongside them. He had previously trav-
eled to Japan and Korea with Weiss to learn about litho
presses. The relationship between Weiss and himself was that
of manager-employee. He does not recall Weiss telling him
during their conversation on the day of his return to the Ra-leigh plant that Weiss was speaking to him as a friend or thathe was not speaking to him as a manager. He did not take
Weiss' comments to be ``friendly advice.'' The conversation
with Weiss lasted 2±3 minutes. Weiss did all the talking and
he listened and then Weiss ``stormed out of the office.''
Shortly after this he met with Rehwinkel and LaVoie. He
does not recall Rehwinkel telling him that the Union hadfiled a grievance. Rehwinkel did not say that what he did on
his own time was his own business. Rehwinkel and LaVoie
did tell him there would not be any unfavorable repercus-
sions because of Weiss' comments. He was not told that his
union activities would not affect his job. On one occasion,
a procompany employee, Bryant Dennis, threatened him. He
remembers a conversation with Rehwinkel about this but
doesn't remember the specifics. There were various con-
versations with Rehwinkel but the tone of these conversa-
tions was not that he was not going to be penalized for his
union activities. He does not remember Rehwinkel telling
him he was going to protect him from being physically
threatened in the plant but Rehwinkel did tell him employees
would not be harassed and intimidated and there was a post-
ing to that effect. Some employees expressed differences to
him but not irritation concerning his union activities. In his
conversation with Lynn wherein Lynn had said he ``was
messing with people's livelihood ... and it was a serious

matter,'' Lynn went on to say that he had been a union
member for many years and on a union executive board.
After all of these conversations, Brooks continued in his ac-
tive support of the Union. On redirect, Brooks testified that
prior to leaving Clinton, Iowa, he spoke to the president of
Local 711 (the Union at Clinton) and Local 711's secretary-
treasurer and they stated they had no objections to his being
in the plant and did not understand why the plant manager
had said this. Davis and Weiss were not called by either
party and did not testify.In support of its position, Respondent called Raleigh PlantManager Mike Rehwinkel, Director of Employee Resources
Keith LaVoie, Supervisor Jay Lynn, and the Clinton plant
manager of human resources, Terry Gertson. In large part,
their testimony does not differ drastically from that of
Brooks except in emphasis. Rehwinkel testified he was in-
formed by Keith LaVoie of the conversation between Brooks
and Weiss on the day Brooks came back to the Raleigh plant
from Clinton, Iowa, and that after consulting with legal
counsel, he and LaVoie met with Brooks and Weiss at 2
p.m. that day. Rehwinkel told Brooks that whatever had been
said by Weiss to Brooks that was inappropriate that morning
or said by Rehwinkel himself at an 11 a.m. meeting he had
with Brooks that morning, that these conversations would not
have any bearing on Brooks' employment or future pro-
motions, and that management ``still considered Brooks to be
a very bright individual in our facility and he had a very
bright future with International Paper.'' Brooks said it was
just a misunderstanding and he and Weiss shook hands and
that ended the meeting.With respect to the early return of Brooks and Davis fromthe Clinton, Iowa plant, Rehwinkel testified the trip was cut
short because of a call made by Clinton Plant Human Re-
sources Manager Terry Gertson who stated to someone (un-
identified) at the Raleigh plant that Brooks and Davis could
no longer be in the Clinton faculty ``due to them doing bar-
gaining unit work.'' Rehwinkel testified further that he, him- 285INTERNATIONAL PAPER CO.self, had an earlier conversation with Brooks and Davis onthe morning of their return to the Raleigh plant from Clinton,
Iowa, and that he told them he ``was disappointed that I had
to be called by several peopleÐthrough other people I was
hearing that why was this big mess going on that we had to
send people out of RaleighÐout of Clinton back into Raleigh
....'' He was made aware of the attendance by Brooks

and Davis at a union meeting and wanted to know what had
happened to cause the Union's grievance as ``I was being
called by people and pulled under the rug for this action.''
Director of Human Resources Keith LaVoie whose office is
at the Respondent's Memphis headquarters testified that
about 9 or 9:30 on the morning of the return of Brooks and
Davis to the Raleigh plant, Department Manager Doug Weiss
came in to see him in an office he was using at the Raleigh
facility at that time and told him that he had spoken with
Brooks in an off-the-record discussion for about an hour to
an hour and a half as they had been friends for a long time
and that he (Weiss) was now concerned about the conversa-
tion and wanted to tell LaVoie about it as he had asked
Brooks some questions (unspecified). LaVoie became con-
cerned because of the union campaign and called legal coun-
sel and sought advice. He went to see Rehwinkel but his
door was closed and he was informed that Rehwinkel was
talking to Brooks. He accordingly waited until Rehwinkelwas available and informed him of his conversation with
Weiss and the advice received from legal counsel and he and
Rehwinkel met at 2 p.m. that afternoon with Weiss and
Brooks. Rehwinkel told Brooks that anything that had oc-
curred in Clinton, Iowa, or anything said to Brooks that
morning would not have any impact on his career with Inter-
national Paper and that he was free to support the Union and
it would not interfere with his future with the Company.
Brooks said he was not offended by anything Weiss or
Rehwinkel had said to him.Iowa Human Resources Manager Terry Gertson testifiedthere are two unions in the Clinton plant. They are both
locals of the Graphic Communications International Union
(Local 711 and Local 518). ``Local 518 has sole jurisdiction
over any piece of equipment used in offset printing; the re-
mainder of the plant is under Local 711.'' On a Monday
morning he received information from the general foreman
of the litho department that ``representatives of Local 518
had complained to the litho supervisor that there were em-
ployees doing manual work on the printing presses which
was under their sole jurisdiction, and if we did not cease,
they were going to file a grievance.'' The General Counsel
objected to this testimony as hearsay. I consider it only as
evidence that Gertson received this information from the
general foreman. Gertson testified he ``told them we were in
outright violation of the contract, and due to the situation of
the past jurisdictional dispute with both the Locals between
themselves, that we would have to have the people leave.''
Paragraph two entitled ``Jurisdiction'' of the Local 518 labor
agreement states:2. JURISDICTION2:01All employees (including superintendents and
foremen) engaged in lithographic production work, in-
cluding but not limited to, pressman, feeder operators,
platemakers, inkmakers and their apprentices, trainees
and helpers, shall be covered by the terms of this con-tract. Only members of the bargaining unit shall per-form work under the jurisdiction of the Union. [Empha-sis added.]Gertson testified he was not aware of any complaint fromLocal 711. He told the Clinton plant manager that the em-
ployees (Brooks and Davis) should be removed from the
Clinton plant and also called someone at the Raleigh plant
informing that person of this action.With respect to the following of Brooks by Supervisor JayLynn, Rehwinkel testified that a few days after the trip to
Clinton, employee John Smith and Brooks got into a ``heated
discussion'' concerning union activities and within a day or
two thereafter there was an ``altercation between Carly
[Brooks] and Mike Drager and Bryan Dennis'' and that he
then took steps to protect Brooks. He told Brooks he did notwant him to feel intimidated and that he (Brooks) had a legal
right to support the Union and that he (Rehwinkel) had a
legal right to protect him in the facility. At that time
Rehwinkel asked Supervisor Jay Lynn to ``watch out after
Carly'' to make sure other employees did not intimidate him
and if they did, to let Rehwinkel know and he would ``have
them back off.'' Supervisor Jay Lynn testified that he had a
conversation with Brooks. Brooks asked him why he had
been following him. He told Brooks that he had met with
Rehwinkel and told him that Brooks had ``almost got into an
altercation with another crew member that morning and Mike
[Rehwinkel] wanted me to watch him and make sure that
there wasn't anymore fighting going on so that somebody
didn't end up getting hurt or fired.'' He also witnessed an
incident with employee Mike Drager and Brooks when
Brooks grabbed a union hat out of Drager's hands after they
had been passed out as employees came in that morning.
Brooks also told Lynn that employee Charles Bryant had
threatened him with a ball bat in the parking lot and told
Lynn he had filed assault charges against him. Brooks told
Lynn he had lost a lot of respect for the other employees and
Lynn responded, ``Yeah, because probably some of them feel
that you're screwing around with their livelihood.'' This was
the extent of the conversation about the Union. He did not
say anything else about Brooks' involvement in the union
campaign and he did not tell him he was following him be-
cause of the union campaign.AnalysisI credit Brooks' testimony as set out above with the excep-tion of his recall of the time of the meeting with Rehwinkel.
I conclude that this meeting took place prior to the meeting
attended by LaVoie, Rehwinkel, Weiss, and Brooks as testi-
fied to by both Rehwinkel and LaVoie. I find that the inter-
rogation by Weiss and Rehwinkel concerning Brooks' union
activities at the Clinton plant was violative of Section 8(a)(1)
of the Act as was the threat issued by Weiss to Brooks that
Brooks had ruined his future with the Company because of
his speech at the union meeting in Iowa. I also find that the
removal of Brooks and Davis from the Clinton plant was a
direct result of the speech given by Brooks at the union
meeting attended by Brooks on the Saturday following the
first week of work there. Assuming arguendo that Local 518
did threaten to file a grievance concerning the performance
of bargaining unit work, I find the Respondent seized on this
to get Brooks out of the Clinton plant because of his speech 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
at the Clinton meeting. I find it unlikely that the mere threatof filing a grievance would have resulted in the drastic action
of barring Brooks and Davis from the Clinton plant rather
then offering assurances to Local 518 that Brooks and Davis
were there for training purposes in this very special situation.
Certainly there appears to be no basis under the contract
clause on which the Union could object to mere observation
by Brooks and Davis of the litho process. Thus, I simply do
not believe that the threat to file a grievance was the real
reason for the removal of Brooks and Davis from the plant.
Moreover, on the return of Brooks and Davis to the plant,
the focus of the interrogation and threats issued to him was
Brooks' speech at the union meeting. I thus conclude that
Respondent violated Section 8(a)(3) and (1) of the Act by its
curtailment of the scheduled 2-week training course and the
removal of Brooks and Davis from the Clinton plant. WrightLine, supra; Roure Bertrand Dupont, Inc., supra; NLRB v.Transportation Management Corp., supra.With respect to the following of Brooks by Respondent'ssupervisor on his return to the plant, I conclude that such ac-
tion was taken because of Brooks' open and active support
of the Union in order to discourage and impede his union ac-
tivities. I conclude that the personal safety of Brooks was not
the motivating factor in its following of Brooks but rather
that he was followed to thwart his support of the Union as
there was no contention by Respondent that Brooks was not
performing his work. I thus conclude that Respondent vio-
lated Section 8(a)(1) by closely monitoring Brooks' activities
in order to discourage his engagement in union activities. See
National Micronetics, 277 NLRB 993 (1985). Re: Creatingthe impressions of surveillance, I do not find the cases of
Liberty House Nursing Homes, 245 NLRB 1194, 1197(1979), or Midland Transportation Co. v. NLRB, 962 F.2d1323, 1328±1329 (8th Cir. 1992), dispositive of this issue asI find the Respondent's asserted concern for Brooks' safety
was not the reason for its close monitoring of Brooks.C. Actions Taken Against Other Union SupportersIn addition to Brooks, several other employees testifiedthey were active union supporters and related alleged acts of
interrogation and monitoring of their activities and breaks on
the Respondent's premises during the critical period between
the filing of the petition for an election and the date of the
election.Harry Zechman, an electrician in the maintenance depart-ment, testified as follows: He has been in the maintenance
department since his hire 2 years and 8 months ago. He
works a 12-hour rotating shift and consequently has different
supervisors as the hours of the supervisors generally do not
change. He performs his duties throughout the entire plant.
He had been actively involved in the prior 1990 campaign
on behalf of the Union. In 1991, he initially engaged in
union activities by soliciting union cards on the first night
that cards were passed out. He does not believe his super-
visors were aware of this. During the 1991 union campaign
he had several discussions with supervisors. The first discus-
sion took place on the morning the Company put a notice
on the bulletin board stating that a petition for an election
had been filed. On that occasion his supervisor, Dan Geurin,
came up to him and other maintenance employees including
employees Mike Stephens and Ken Massey in the mainte-
nance shop as a change of shift for the maintenance depart-ment was occurring. Geurin asked the employees why they``were getting cards signed and trying to attempt the union-
ization again.'' The employees ``let him know that we were
trying again because we thought we needed one.'' At the
time Geurin asked this question, he Zechman had not en-
gaged in any union activities other than the passing out of
union cards. He also had discussions about the Union with
Dan Carson, an engineer from one of the other plants who
was advising the maintenance mechanics on how to modify
their new equipment. This conversation took place by the un-
wind for the 40-inch litho press on the night he returned towork after the posting of the notice by the Company an-
nouncing that a petition for an election had been filed. Car-
son asked Zechman if the employees were passing out union
cards and Zechman asked him why Carson was including
him in the inquiry as Zechman was not aware that anyone
in management knew that he was passing union cards out.
Carson did not respond to this question. In addition to the
distribution of union cards, Zechman later passed out union
flyers and hats and took the union representatives on visita-
tions to other employees' homes. He also put a union sticker
on his toolbox and lunchbox and wore a union button. He
began to wear a union button approximately October 1±3,
and put on the stickers around the same time and began
handbilling in the plant's front entrance driveway on October
3. He handbilled about eight times. Other employees who
also handbilled on these occasions depending on their shifts
were Carly Brooks, Mike Stephens, James Hobson, Phillip
Andrews, and Union Representatives Nancy Logan and Mike
Black. On one occasion, he gave Plant Manager Rehwinkel
a flyer. He also gave one to Supervisor Dan Geurin and to
other supervisors. After handbilling on October 3, he came
into Geurin's office in the maintenance shop to pick up his
paycheck and Geurin remarked, ``he didn't understand why
I was coming in there to get a paycheck, most of my work
seemed to be getting done out in the parking lot.'' After he
began engaging in handbilling on behalf of the Union,
Geurin who had previously rarely come out into the plant
began checking on the maintenance employees ``a lot more
frequently,'' whereas previously Geurin ``had never come
out in the plant to check on what I was doing.'' During the
last few weeks prior to the election, Geurin began to check
on him much more frequently. During one 2-hour span,
Geurin went back and forth five times from the maintenance
shop to the area in the plant where Zechman was working.
Geurin had never done this before that date. On another oc-
casion he was assigned a job in the warehouse and while he
was there working, a litho supervisor called him over to one
of the litho presses which were the top priority machines for
repair in the plant and Zechman went over to repair the litho
machine and Geurin arrived and asked what he was doing
working on the machine. He told Geurin he had been hired
to keep the machines running. He had been previously in-
structed to repair the litho presses and get them running any-
time they were down. The warehouse job he was performing
at the time was a low priority job. A day or two prior to
the election, Geurin, on two occasions on the same day, fol-
lowed Zechman and Mike Stephens from the maintenance
shop to the breakroom. For 2 or 3 weeks prior to the elec-
tion, Geurin who had previously kept the door to his office
in the maintenance department shut, began to keep the door
open and whenever two or more employees who were union 287INTERNATIONAL PAPER CO.supporters got together, a supervisor would approach. Rightafter the election, Geurin ``pretty much went back to shutting
his door.'' Prior to the union campaign, other employees
were permitted to freely come into the maintenance shop and
talk to the maintenance employees and on occasion the main-
tenance employees took their break in the maintenance shop
and a number of employees from the extruder department
would come in there as it was one of the few areas where
employees could smoke. However, after the commencementof union activities, the maintenance shop became off limits
to all employees other than maintenance employees. During
the period after the commencement of the union activities,
Sue Beightol, who was a warehouse supervisor, made a U-
turn and followed him ``to the front breakroom and stood at
the door with her watch up, looking at the watch, while I
was taking my break.'' Prior to this he had not received any
complaints about his breaktimes. At a ``Visions meeting''
conducted by Respondent's human resources director, Carlin
Johnson, she stated that employees wearing ``Vote No'' T-
shirts were being harassed and this was not acceptable and
would not be allowed. Zechman raised his hand and said
``that those of us wearing union hats were being harassed,''
and she replied ``Good.'' On cross-examination, Zechman
acknowledged that his relationship with Geurin was a good
one and they had joked from time to time. He, however, did
not regard Geurin's comments as being in a joking manner
on the day he came in to pick up his paycheck. He continued
in his union activities after the comments by Geurin. Plant
Manager Rehwinkel also attended the Vision's meeting and
shortly after the comment by Carlin Johnson at that meeting,
Rehwinkel told the employees at the meeting that regardless
of whether they were for or against the Union, there would
be no harassment allowed.Maintenance employee Mike Stephens who has been em-ployed by Respondent for 8 years and is classified as a
machinist/mechanic testified as follows: Dan Geurin was his
supervisor during the 1991 union campaign. He has been a
maintenance/mechanic about a year and makes and repairs
machine parts and repairs machines throughout the plant. He
became involved in the 1991 union campaign in October and
attended meetings and solicited union cards. He obtained
signed union cards before the filing of the petition for an
election. He also handbilled in the parking lot about the same
day the petition was filed on September 16. He also handed
out union hats a couple of days prior to the election. He
handbilled on behalf of the Union at the front entrance to the
plant six to eight times. Carly Brooks, Harry Zechman, Rob-
ert Henderson, James Hobson, Robert Goldsmith, and David
Moore also regularly engaged in handbilling. He also was the
union observer at the 1991 election as well as the prior 1990
election. While handbilling on behalf of the Union he was
observed by Supervisors Dan Geurin, Joe Reinstidt, Joe
Blackman, and Plant Manager Rehwinkel. Right after the pe-
tition was filed his supervisor Dan Geurin said to a group
of employees in the maintenance shop, ``I see you've been
handing out cards again. You're doing it again.'' The em-
ployees did not respond. During that period of time he had
not handed out union cards except during breaks and after
hours and there were no supervisors around when he was
handing out union cards. After the petition was filed, Geurin
would come to the breakroom and look at his watch when
Stephens was taking a break whereas Geurin had not goneto the breakroom prior to the filing of the petition. Addition-ally, after the filing of the petition, Geurin began following
him around the plant and whenever he was asked to look at
a machine either Geurin or the immediate supervisor would
stand around and watch him. Prior to his engagement in
union activities in 1991, he spent approximately 50 percent
of his time out in the plant working on the machinery. Afterthe filing of the petition, he was restricted to the machine
shop and kept occupied with machine shop work and other
nonemergency work. For the week prior to the election when
he was confined to the machine shop Geurin propped his
door open and stayed in his office at least 8 hours a day.
After the election, Geurin no longer monitored him in the
machine shop or in the plant. It was only during the period
between the filing of the petition and the election that Geurin
monitored him. About 2 weeks before the election there was
a sign put on the door to the maintenance shop that said
``Authorized Personnel Only'' and the maintenance employ-
ees were told to tell everyone else to leave, whereas prior
to the filing of the petition the maintenance shop had been
open to other employees. Within the 2-week period prior to
the election, Geurin came up on one occasion and listened
when an employee came into the maintenance shop to talk
to Stephens. About 10 days prior to the election, Geurin
began to tell other employees that the maintenance shop was
not a breakroom and not to loiter in there. Nonmaintenance
employees were no longer excluded from the maintenance
area after the election.On cross-examination, Stephens acknowledged being oneof several maintenance employees who had complained
about cigarette butts being left on the floor in the mainte-
nance shop sometime before the union activities had started.
He denies having asked Geurin to keep other employees out
of the shop. Prior to the filing of the petition, he spent 50
percent of his time in the shop and 50 percent of his time
in other parts of the plant repairing machines. In the 2 weeks
prior to the election, Geurin gave him nonemergency work
in the machine shop consistently, one assignment after an-
other which kept him confined to the shop. During the 2
weeks prior to the election, Geurin spent 90 percent of his
time in his office. Prior to this 2-week period, he had never
seen Geurin's door propped open.Phillip Andrews, a 4-year employee of Respondent who iscurrently assigned to the sealer department, testified as fol-
lows: During the 1991 union campaign, he was assigned as
a forklift operator/loader to the litho department and reported
to Supervisor Bobbi Holder. Prior to the filing of the peti-
tion, he had recently transferred from the extruder depart-
ment to the litho department as a result of a reduction-in-
force in the extruder department. At the time of the union
campaign he was responsible for the transfer of pallets to and
from the 28-inch litho press which entailed transferring pal-
lets with finished products to the staging area and taking
waste pallets and banding, weighing, and wrapping them. He
was also responsible for supplying good cartons to the
sealers so they could be fed through the sealer machines and
removing empty pallets from this area and transferring them
to the 28-inch litho press. His duties had been described to
him at the time of the posting of the job and when he was
interviewed by Bobbi Holder and Eddie Siler and once again
when he was selected for the position. He worked an 8-hour
shift and received two 10-minute breaks and a 20-minute 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
lunch break during the shift. Prior to the advent of the unioncampaign, he had not received any instructions as to how to
take these breaks and he took them as the work permitted
as he had to keep the sealer machines supplied and keep up
with the waste from the litho department.In the fall of 1991, he became involved in union activities.He handed out union cards prior to and after the filing of
the petition for an election. He also handbilled two or three
times on behalf of the Union and handed out union hats. He
initially handbilled on October 29. He handbilled on thestreet in front of the plant and handed out hats on November
12 outside the plant. Harry Zechman, Rick Stevens, David
Moore, Nancy Logan, and Curtis Hawkins also handbilled on
these occasions. After he commenced handbilling, his breaks
began to be timed, he was followed to the restroom, and his
paychecks were given to him differently and separately from
other employees. His supervisor Bobbi Holder would watch
him when he went on break and other employees in the seal-
er area reported to him that she had been inquiring about his
whereabouts and what time he had left. On October 29,
Holder asked him and David Moore whether they had com-
bined their first break with their lunch break. He told her that
sometimes they did and that sometimes he only took two
breaks a night depending on the workload. He asked her if
she was timing his breaks and she said she was. On October
29, he had combined the two breaks. Prior to the filing of
the union petition, he had combined breaks as it was a new
job and he was trying to establish a routine to accomplish
the work as required but no one had spoken to him about
combining his breaks. Around October 29, Sam Godwin, the
supervisor in the plate room, began following him to the
restroom and stood in a little room containing lockers and a
wash basin while he used the toilet facilities and after he left,
Godwin would leave. This happened on more than one occa-
sion. Godwin stopped following him to the restroom and Su-
pervisor Doug Clayton, the converting department supervisor,
started following him on a couple of occasions right after
Godwin stopped following him. Neither Godwin nor Clayton
had followed him prior to his engagement in union activity.
His supervisor Bobbi Holder also started monitoring him
after he engaged in handbilling on behalf of the Union. If
someone would talk to him, she would come up behind them
and tell him to ``Sweep the floor,'' or ``Go pick up some
trash'' or ``something out of the ordinary that wasn't done
before.'' Sometimes she would go to Supervisor Doug Clay-
ton's office which sits up and has a glass front which enables
her to look down on him which she had not done before his
engagement in union activity. She continued to do this until
after the election. Prior to the advent of the filing of the peti-
tion and the union campaign, other employees had come in
and talked to him and Holder had not come up and listened
or interrupted him. All the monitoring by Holder ceased after
the election. On other occasions during the union campaign,
Supervisor Joe Blackman would watch him and if another
employee approached to talk to him, Blackman would wave
to Holder who was standing by the 28-inch press to observe
him. Prior to the onset of the union activity, Holder spent
most of her time in the office and he seldom saw her. On
November 12, he gave out union hats and that night at 10:15
p.m. he and employee David Moore were taking a break and
Holder came in and told them they could no longer take a
break after 9 p.m. Prior to this he had taken breaks as hecould fit them into the work. At the time of this conversationemployee Warren Hendricks came into the room and Moore
jokingly told him he could not take a break then and Holder
told Moore it was none of his business as Hendricks worked
for her and was doing his job and not to worry about Hen-
dricks. Hendricks stayed in the cafeteria that evening.Prior to the union campaign, the employees were giventheir paychecks around 1 or 2 p.m. on the first shift and 6
p.m. on the second shift from the supervisor. After the com-
mencement of the union campaign, Holder did not give him
his check on the second shift until 10 minutes to 11 p.m.,whereas other employees received them at 6 p.m. On one oc-
casion, he had to find Holder to get his check after 11 p.m.
and he asked Holder about this and she said, ``Well, I give
them out to who I want to first.'' This could present a poten-
tial problem if there was a discrepancy in the check and he
did not receive it until the end of the shift. David Moore was
also receiving his checks late.On cross-examination, he testified he was not given in-structions by Holder before the union campaign concerning
his breaks. He denies that a number of employees com-
plained about his not being there to do his job or that on sev-
eral occasions he was gone too long from his job. Holder
wrote him up and he complained to Rehwinkel about it and
she removed a document from his file but he does not know
what it was. Holder also said she would do a better job com-
municating with him. It is true that if he does not do his job,
the sealing department would lose productivity since if he
does not deliver pallets to the machines, they may shut down
and if he does not remove waste properly, it will stack up.
He denies that he was constantly away from his job or that
Holder found him late one evening in the shipping office
with his feet up smoking a cigarette with the lights out. He
sometimes took a break away from the breakroom to smoke
a cigarette. Both Godwin and Clayton would also use the
same restroom he does. As soon as Blackman waved down
to Holder, she would come over to where he (Andrews) was
and tell him to do something.David Moore, an employee of Respondent since July1987, has worked in the shipping department since August
1991 when he left the extruder department. Eddie Siler was
the supervisor in the shipping department between September
and December 1991. Siler and Holder both interviewed him
for his position in the shipping department and he was told
that he would take his orders from Siler. After he went to
work in the department, he received his orders from both
Holder and Siler. He went to Siler for vacation time and
Siler prepared the form and signed it and he received the va-
cation time. In late September, he needed time off and he
went to Siler who approved it and, he received an occurrence
under Respondent's no-fault attendance policy but did not re-
ceive a writeup. He also saw memorandums and notices with
Siler's name as designated supervisor on them come in the
departments and Siler signed his timecard and wrote the time
in when it was not in the proper slot for him to mechanically
punch it in the timeclock. Siler also asked him to work over-
time and he was paid for the overtime. General Counsel's
Exhibit 3 which was posted on the bulletin boards in the
plant on October 9, 1991, announces the promotion of David
DeVries to production manager and lists Eddie Siler as an
``Hourly Shipping Supervisor.'' General Counsel's Exhibit 4 289INTERNATIONAL PAPER CO.is an employee schedule which lists supervisors includingSiler to whom the schedule is to be distributed.Moore became involved in the union campaign the Thurs-day and Friday before the petition was filed. At that time he
solicited union cards. After the filing of the petition he
handbilled, made house calls, and employees came up to him
on break and asked him about the Union. He also wore
union hats. He began handbilling the first 2 or 3 days in Oc-
tober and did so on the curb in front of the plant. He
handbilled seven or eight times and did so during the courseof the union campaign. Other employees who did so during
this period were Carly Brooks, James Sant, Mike Stephens,
Phil Andrews, Robert Henderson, and Harry Zechman. One
morning he gave a handbill to Rehwinkel and Kevin LaVoie.
Sue Beightol came out one time and asked for a handbill.
After he began handbilling he was assigned extra duties, his
breaks were timed, he was followed to the restroom, and he
was paged continuously until he answered the page. Super-
visor Sam Godwin commenced following him on October 29
and 30. His name was on the union handbill as having been
denied information that he had asked for from the Company.
He handled the 40-inch litho and the 28-inch litho presses
and as he would walk by Holder and Godwin who would be
talking at the 40-inch litho, Godwin would come right out
behind him and follow him to the restroom. Godwin would
stand in the wash area and smoke a cigarette. He followed
Moore two times the first day and once the second day. God-
win did not use the facilities on any of these occasions.
Moore talked to Production Manager Dave DeVries about
this when DeVries wanted to know late on the October 30
``why I was in the shipping office on the 29th smoking a
cigarette, with my feet threw up on the desk, the lights out,
threw back in a chair.'' He told DeVries his work was fin-
ished, it was 5 minutes until the end of the shift, he did not
have his feet on the desk, there was a lamp lit on the desk,
and he was smoking a cigarette but he did not want to punch
out 5 minutes early or management would give him an ``oc-
currence.'' He also asked DeVries what he was trying to get
at but DeVries did not respond. Moore also told DeVries he
was tired of being constantly paged and followed to the rest-
room. Up to this point Holder had on one or two occasions
paged him constantly so he could not get through on the
phone system. After that it kept happening for about a week.
Prior to his engagement in union activity, she had paged him
but had given him time to respond to the page. After his en-
gagement in union activity, Holder began to time his breaks.
On the first occasion he and Andrews had returned from a
break and Holder told them they had been on break longer
than allowed and asked whether they had combined their first
break and their lunch break. He told Holder that they some-
times combined their breaks because as a result of needing
to keep up with the presses he could not always take his
breaks when he wanted. As a shipping loader and material
handler he kept the chestnut press loaded, the zerand press
loaded, and the 40-inch press and 28-inch litho loaded. He
hauled good cartons from the 40-inch litho and banded up
their waste. Prior to the onset of his union activity, he took
his breaks as time was available and about 50 percent of the
time he combined his breaks. On November 12, he and An-
drews were in the breakroom between 10 and 10:15 p.m. and
Holder came in and said they should take their break be-
tween 9 and 9:30 p.m. but no later than this. At that time,employee Warren Hendricks came in and Moore said to Hen-dricks in a joking manner, ``Warren, you need to start taking
your break between 9:00 and 9:30'' and Holder told him
``No, what Warren was doing was fine.'' Prior to his engage-
ment in union activity, he had taken breaks as late as 10 or
10:15 p.m. and had not received any complaints about doing
so. November 12 was the day he started handing out union
hats.When Moore started in the department, he received hischecks when everyone else in the litho department did, usu-
ally 2 hours before the end of the shift or sooner, sometimesa bit later. After his engagement in union activities, he did
not receive his check from Holder until ``just before I got
off.'' This only applied to Andrews and himself as at the end
of the shift she would page them to pick up their checks or
they would have to look for her.On cross-examination, he testified he has never had aproblem with getting his job done and that he was not aware
that a number of employees had complained that he was not
there to do his job. Although he works in the entire plant and
was always subject to being paged, he was not paged to the
extent Holder paged him after the onset of his union activity.
Holder did not complain to him about being out of his area
too frequently. On the occasion when Hendricks came into
the breakroom, Hendricks was not working over that night
so as to entitle him to take a late or additional break.James Sant, an electrician employed by Respondent 4-1/2years, testified as follows: As an electrician he does routine
preventive maintenance throughout the plant until he is
called to repair a machine that has broken down. He was en-
gaged in union activity in the 1990 campaign. He spoke on
behalf of the Union, solicited union cards, and wore union
buttons on his hat. He was also involved in the 1991 union
campaign and solicited union cards, handbilled, and an-
swered employees' questions about the Union. He handbilled
at the front entrance to the plant on several occasions along
with several other employees such as Harry Zechman, Mike
Stephens, David Moore, and Carly Brooks and he was ob-
served handbilling by Supervisor Dan Geurin and Plant Man-
ager Rehwinkel and by LaVoie. After he began to engage in
union activity, he was watched more closely by Supervisors
Doug Clayton, Bobbi Holder, and Dan Geurin. If he was
walking through the litho area and an employee in the litho
department asked him a question, Holder would approach
and send the employee off to do something else. Prior to the
union activity, Holder had not done this but would come and
sit in the maintenance shop and talk. Holder continued these
interruptions until after the election. Doug Clayton was his
supervisor on the night shift and began to watch him closely
after the advent of the union campaign. When he walked to
the breakroom or through another department and another
employee would engage him in conversation, Clayton would
appear within a minute or so and look at him. Clayton did
not do this prior to the union campaign. Clayton no longer
does this and ceased to do so after the election. Supervisor
Dan Geurin would come out of his office and stand around
during the union campaign whenever anyone approached in
the shop. He had not done this prior to the filing of the peti-
tion and continued to do it through the union campaign.
There was no rule prohibiting employees from talking to one
another. 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Robert Henderson, a shipping department employee, testi-fied as follows: His supervisor is Sue Beightol. Prior to this,
Eddie Siler was his supervisor approximately 12 months until
Beightol came about a month and a half before the 1991
election. Siler assigned him work, signed his timecard forovertime worked, and wrote him up for attendance. Siler also
directed the work of the other employees. Siler authorized
him to work overtime and he was paid for working it. Siler
was also listed as an acting supervisor on the November 28,
1991 work schedule. He attended the initial meeting when
Siler was introduced to the entire shipping department as
their supervisor by then Assistant Plant Manager Dave
DeVries. He also turned in a request form for vacation which
was signed by Siler. On another occasion, he called Siler at
his home and told him his mother had had a heart attack and
he had to leave and Siler told him to go ahead. Siler also
permitted him to leave the plant to deposit his check in the
bank. Henderson worked as a loader in the shipping depart-
ment. Siler had an office and had his own telephone. He
noted no difference in Siler's duties or responsibilities than
those of his predecessor Supervisor Larry Miller or his suc-
cessor, Supervisor Sue Beightol. On occasions when he for-
got to punch in, Siler would sign off the time worked on his
timecard and he would be paid for it.Henderson engaged in union activities in 1991 from thebeginning of the union campaign. On the day the petition
was filed at about 5:30 or 6 a.m. toward the end of his shift,
Siler came into the shipping office and asked him if he was
the one who had ``started this mess,'' and he replied, ``What
mess?'' and Siler said, ``You know what mess,'' and he said
``No, I don't know what you're talking about.'' Siler replied,
``This Union mess'' and Henderson said, ``No, I did not start
this one.'' At this point in time Henderson had not engaged
in any union activity in the 1991 union campaign that the su-
pervisors would have been aware of although they were
aware of his activities on behalf of the Union in the prior
campaign in 1990. On cross-examination, Henderson ac-
knowledged that he was the employee who initiated the
union campaign in 1990 and that Siler knew from prior dis-
cussions that he was a union supporter.David Chalk, an employee in the shipping department, tes-tified as follows: He is a shipping loader. From December
1990 until January 1992, he worked as a warehouse coordi-
nator and his supervisor was Eddie Siler. Siler was in charge
of the day-to-day affairs of the shipping department. In De-
cember 1990, Dave DeVries introduced Siler to the employ-
ees on the day shift in shipping as their supervisor. Subse-
quently, people who asked for the shipping supervisor were
sent to Siler. Until January 1992 when Sue Beightol became
supervisor of shipping, Siler made the job assignments in the
shipping department and reassigned employees to different
jobs in shipping. Siler granted him time off for vacation or
to leave work to go to the dentist. Siler also held meetings
with the employees in his office and he Chalk was paid for
the period of time he spent in those meetings. Siler was the
only employee in the shipping department who had an office
and a telephone.The Respondent called Joe Raulerson, a sealer operatorwho works next to the Chestnut press. Phillip Andrews is the
forklift driver assigned to move the product to and from his
area. On one occasion, he asked Supervisor Bobbi Holder if
Andrews was back in another area doing his job banding pal-lets or bringing pallets to the front. He never complained toHolder. The Respondent also called Ricky Wilson, a machine
operator on the litho press who testified that during the pe-
riod from September to November 1991, Phillip Andrews
took care of the handling of finished pallets for his area andthat David Moore brought in roll stock for the back of the
press. Bobbi Holder was the supervisor during this period.
He on occasion spoke to Holder about Phillip Andrews
``when I had a hard time locating him to get pallets off the
press.'' He also talked to Holder about David Moore, ``At
times when you would request roll stock, he'd be a little on
the ill side and, you know, maybe mouth at you a little bit.
So, finally, I'd just go to Bobbi and, hey, we need roll stock.
You need to talk to the guy. And she would page him and
if he could hear the page, you know, he'd come out to the
press.''Litho Services Supervisor Sam Godwin testified he spendsapproximately half his time in his office and half in the plate
room. His office and the plate room are separated and he
walks through the production area to get from one to the
other. He has occasion to go to a men's restroom to use the
facilities and to drop off and pick up uniforms which are
cleaned by a uniform service and an adjacent area is used
as a dropoff and pickup point and which is also used as a
smoking area and he smokes in this room. He denied ever
following Phillip Andrews or any other employee or ever try-
ing to stop Phillip Andrews or any other employee from en-
gaging in conversations concerning union activities.Converting Supervisor Doug Clayton, who has responsibil-ity for the zerand and chestnut press, testified he uses the toi-
let facilities in the men's rest room as well as the adjacent
locker facilities. He denied following Phillip Andrews to the
locker room because of his union activities or to see what
he was doing, but acknowledged he may have been behind
him if he, himself, was going to use the facilities. He denies
ever having stopped Andrews from discussing the Union
with anyone unless they were on the production floor and
should be working. The only occasion he remembers is when
he observed employee James Sant talking to Billy Suggs
who works in his department and he walked up there and
they dispersed. He did not say anything to Sant. He knows
David Moore and James Sant and has never followed them
because of their union activities. On cross-examination, he
testified that there is no plant rule against talking to other
employees but contended that Suggs, who gets parts ready
for shipping and operates a fork lift, cannot talk and do his
job at the same time. He was aware that Phillip Andrews,
David Moore, and James Sant were union supporters.Eddie Siler testified that in August 1991 he was actingshipping supervisor until Sue Beightol was brought in as
shipping supervisor and he became assistant shipping super-
visor. As acting supervisor, he could not discipline employ-
ees for absenteeism alone. He needed Dave DeVries' signa-
ture along with his recommendation. He issued warnings be-
cause of absences; the absenteeism system was automatic
and if you missed the designated number of days within a
predetermined period, it showed on a report and the employ-
ees were automatically issued a notice. He had the authority
to approve vacation. They could not let too many employees
go on vacation at the same time. They also required a 2-
week notice for vacations in the absence of an emergency.
As an acting supervisor he interviewed an employee alone 291INTERNATIONAL PAPER CO.after the questions were approved by Dave DeVries who wasthen the shipping department manager. He recommended the
hire of both employees he interviewed but could not make
the final decision. He denied asking Robert Henderson
whether he had started the 1991 union campaign. Following
the 1991 election, he and Henderson were talking one day
and Henderson told him he had initiated the union campaign.
He did not ask any employee if they started the 1991 union
campaign. He did ask James Hobson, a well-known unionsupporter, ``What are you guys up to now?'' After the com-
mencement of the 1991 union campaign, he had seen Hobson
handbilling on behalf of the Union. He was paid on an hour-
ly basis during his tenure as acting supervisor.Bobbi Holder, the production supervisor in charge of thelitho department at Raleigh during the 1991 union campaign,
testified she had worked in the Raleigh plant from June 1991
until February 1992 when she was transferred to the Plant
City, Florida plant. At the Raleigh plant she was responsible
for the startup of the litho department and for production of
the two litho presses in the department. At the Raleigh facil-
ity she was responsible for 15 employees, some of whom
were responsible for production on the machines and 2 of
whom were responsible for material handling. Phillip An-
drews began reporting to her in August 1991. His respon-
sibilities were to stage empty pallets by the 28-inch litho
press to enable the operators to place work in process on
them. He was to then remove the work in process pallets as
well as waste pallets from the area. He was responsible for
banding, weighing, and placing the waste pallets on a truck
for recycling and to transfer the work in process to the stag-
ing area or directly to the sealers or another warehouse area
for temporary storage. Thus, he was responsible for keeping
the presses running by removing waste pallets and work in
process to permit production to continue. He was also re-
sponsible for transferring the work in process to the sealers
which utilize and seal the product run on the presses. Thus,
the sealers must be kept supplied with the product or they
will shut down. As Andrews' job was a new position, she
prepared a memo outlining his job duties and her expecta-
tions of him. During the period of September, October, and
November 1991, Andrews did not adhere to his job respon-
sibilities. He took excessive breaks, overstayed his
breaktimes, and did not take breaks at appropriate times.
There were also several occasions when the equipment was
out of pallets and it was necessary to remove pallets from
the 40-inch press and take them to the 28-inch press to keep
the equipment running. There were many occasions when
there was a potential shutdown of production. Additionally,
he did not always dispose of the waste pallets properly. She
issued a written warning to Andrews in the presence of
DeVries. The warning sets out that Andrews improperly dis-
posed of waste pallets in the compactor rather than preparing
them for sale for recycling. The warning also sets out an in-
cident on October 8, 1991, when she asked Andrews to
``band up and remove three waste pallets that had been sit-
ting on the floor for most of the morning.'' Andrews refused
to move them and said he would leave them for Marshall,
his counterpart on the next shift. She asked him again to re-
move them. Near the end of the shift, she ``went back into
the breakroom to find Andrews and I asked him to please
remove the waste pallets from the area. Toward the end of
the shift, he finally complied.'' The warning was given toAndrews and a copy was placed in his file. However, afterseveral conversations with Plant Manager Rehwinkel, they
called Andrews ``into the office to try to understand exactly
what was going on. Phillip and I had a long talk and decided
that I had misunderstood what he said to me. He was frus-
trated. He was upset for other reasons. And the way he re-
sponded to me was not what he really meant. So I misunder-stood him and there was a miscommunication about the re-
moval of the pallets.'' During the conversation, she told An-
drews she would remove the writeup from his file and she
did so in his presence.At the time Andrews came to work for her, her departmentwas on a two-shift rotation which differed from the rest of
the facility. Employees in her department were allowed a 10-
minute break after 2 hours of work, 2 hours later a 20-
minute lunch break, and 2 hours thereafter another 10-minute
break. Since Andrews was supplying the sealers, it was im-
portant because of the limited number of employees on the
crew, that Andrews adhere to their break schedule as close
as possible. After the above-described incident involving An-
drews, there were many subsequent conversations with him
about breaks. The operators on the sealers were complaining
to her that Andrews was not available and it was necessary
to pull operators from their crew to perform his work to feed
the sealers with product. Additionally, the product was back-
ing up on the press and the waste was backing up. His break
habits caused problems in keeping the equipment running.
The operators on the sealers complained to her that it was
deleterious to their production and their ability to efficiently
run the sealers. She spoke to Andrews about this on many
occasions and about taking breaks at 10:30 p.m. when his
shift was over at 11 p.m. She was concerned about his taking
his break at 10:30 p.m. because both sealer crews were
working on the equipment and did not have an extra person
to permit Andrews to go on break at that time. She had
scheduled Andrews' breaks to coincide with times when
there was only one sealer crew running which would allow
him to ``stage the product in such a way that his ten minute
or his twenty minute break taken at the time one of the seal-
er crews took a break would not hinder production.'' She ex-
plained to Andrews the need for him to take his breaks with
the sealing department and he did not dispute this.On October 28 at 10:12 p.m., she went to the sealer areato talk to Andrews and was told by the operator that he was
on break. She checked the breakroom and he was not there.
She found him in the shipping office with employee David
Moore at 10:19 p.m. They were smoking a cigarette with
their feet on the desk and the lights out taking a break. She
``asked them to please come to work.'' Their response was
``Nothing, a smirk.'' ``They complied very slowly, but they
complied.'' On October 29, Andrews and Moore took a
break from 8:30 to 9 p.m. which is beyond their 20-minute
lunch break. She went to the breakroom and told them to
watch their breaktime. Moore came back to the 40-inch press
at about 9 p.m. She told him he only received a 20-minute
lunch break and he should watch his breaktime. She also told
him he should pay more attention to the 40-inch press as on
this day they were down to two empty pallets on the press
almost necessitating a shutdown because Moore had not
given them the proper supplies to run the equipment. She
told him she should not have to page him to bring pallets
or rolls to the press as this was his job. He raised no protest 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
about this. On November 12, 1991, her crew was workinglate that night. Moore and Andrews went on break at 10:20
p.m. which was not their breaktime as they were not working
over. She talked to Moore and asked him to take his break
at 9 p.m. so he could take his break at the same time as the
sealer operators. At that point Warren Hendricks, a member
of her crew, entered the breakroom at about 10:25 p.m.Moore turned to Hendricks and said, ``Warren, you need to
take your break at 9:00 o'clock.'' Warren said, ``What?''
And David Moore responded, ``Well, that's what she said.
You need to take your break at 9:00 o'clock.'' She told
Moore she was Hendrick's supervisor and would regulate his
breaks. It was not his responsibility. Hendricks had been en-
titled to a break as he was working beyond his normal shift
that night which entitles him to another break. On another
occasion, she told Moore to sweep up some poly pellets on
the warehouse floor as they were a safety hazard and the
warehouse was part of his responsibility. She and Siler had
discussed this a couple of days previously as Moore had pre-
viously reported to Siler. Moore began to report to her in
October 1991. On November 15, the day of the election, they
were working the second shift and she could not find Moore.
She later learned that he was a poll watcher although he had
not informed her of this or made any effort to get coverage
for his job. She denies ever being called to the floor by Su-
pervisor Joe Blackman to observe an employee's union activ-
ity.David Moore's primary job duties were to deliver rollstock to the 40-inch press and remove waste and work in
process from the 40-inch press. He was also responsible at
times for removing roll stock from rail cars and stacking, or-
ganizing, and cleaning the warehouse. Holder was respon-
sible for monitoring Moore's breaks. Often when he was in
the production area, he went on break with Andrews. If
Moore overstayed his break, she would look for him. She
never followed Andrews or Moore because of their union ac-
tivities. She did not follow them to the breakroom but went
to the breakroom after them when they overstayed their
breaks. She did not take any action against Moore or An-
drews any different from her treatment of other employees.
With regard to the second shift, her practice was to pay the
employees by the end of the shift before they went home.
She did not receive any complaints from Moore or Andrews
that she was not paying them properly or that she was with-
holding their checks.There is a paging system in the facility used to page em-ployees to the equipment or to call them when they cannot
be found. There are areas where the page is hard to hear as
it becomes muffled and raspy. During the period of Septem-
ber, October, and November 1991, she had occasion to page
both Andrews and Moore because they were not in their area
and she needed them. Typically, she needed Moore to re-
move the pallets from the 40-inch press or to bring roll stock
to the press. She also paged maintenance employees and op-
erators and her supervisor to the press. She did not page An-
drews or Moore because of their union activities but they
were paged more often than others because they were not in
their work areas and they were not performing their job du-
ties. She did not interfere with the paging system so they
could not call her back. On cross-examination, Holder ac-
knowledged that she had not given Andrews or Moore any
written warning concerning breaks.Dan Geurin, who served as Respondent's maintenance su-pervisor during the 1990 and 1991 union campaigns, testified
as follows: Harry Zechman, Mike Stephens, and James Sant
are all maintenance employees who reported to him and were
active union supporters. He denied ever taking any action
against them because of their union activities. His office was
adjacent to the maintenance shop. It was necessary for him
to go in and out of the shop to get to his office. He was
responsible for the maintenance of the entire plant and partof his job duties was to keep track of the maintenance em-
ployees and what they were doing. When he received work
orders or verbal requests from supervisors, he would dispatch
a maintenance employee to handle them. If the maintenance
employees themselves answered the code, they could go to
handle the job on their own initiative. They worked through-
out the plant. He was responsible for knowing what the
maintenance employees were doing, what needed to be done,
and whether they needed help. In his job he spent time all
over the facility. He denies ever following anyone because
of their union activities. He would use whatever rest room
he was near as needed. He smokes and availed himself of
smoking areas throughout the plant. He never followed any
employee into a breakroom because of their union activities.
He has been in the presence of union supporters in the
breakrooms and has had various conversations with them. On
one occasion, when Harry Zechman came in from the front
of the plant where he had been handbilling on behalf of the
Union on a morning when Geurin was passing out pay-
checks, he jokingly said to Zechman, ``you expect me to pay
you when you're doing all your work out front, or something
like that.'' Zechman laughed and he gave him his paycheck.
He has never questioned anyone about union activity or
asked if they had started union activity again. There is a door
to his office in the maintenance shop which he keeps open
or closed as necessary to regulate the temperature in his of-
fice as there is one furnace and one thermostat in the center
of the shop. If the doors to the maintenance area are open,
the furnace pumps heat into his office and he has to open
his door because his office becomes extremely hot. He has
never taken any action to be present during or to prevent em-
ployees from discussing the Union by his presence. Nor has
he spied on or surveiled groups of employees engaging in
union activity. He did not alter his daily work pattern in any
way during the union campaign. He did not receive any com-
plaints from Harry Zechman, Mike Stephens, or James Sant
that they were being harassed or bothered by him because of
their union activities.The maintenance employees had the responsibility forcleaning the maintenance shop. It was to be cleaned daily.
In the fall, there came a time when the maintenance area was
unacceptably strewn with trash. He met with his employees
on September 16, 1991, for a Monday morning safety meet-
ing and discussed as one topic, shop cleanliness, noting the
problem of coffee cups, soft drinks cans, and cigarette butts
strewn around the shop floor. One of the main suggestions
was to keep employees who had no business in the mainte-
nance shop out. This was made by Mike Stephens who was
in the maintenance shop all day and who commented he did
not want to clean up after someone else who had no business
there. On September 19, he ordered signs for the mainte-
nance shop stating ``Authorized Personnel Only'' in front of
the maintenance shop and a nearby high voltage area where 293INTERNATIONAL PAPER CO.debris had also been strewn and which should be restrictedto trained personnel. The union activities had nothing to do
with the posting of these signs. He denies having taken any
actions to discourage employees' union activities. Nor did he
alter anyone's work schedule or change anyone's duties to
stop them from supporting the Union. He also denies having
stayed in his office 8 hours a day the 2 weeks prior to the
election or ever to surveil or spy on union activity. On cross-
examination, he denied that Zechman had told him prior to
his comments about the paycheck that he did not think the
Union was something to joke about. He acknowledges that
cleanliness in the shop was a problem since early 1990 when
he first moved into the shop.AnalysisI find the evidence establishes that Respondent through itssupervisors Dan Geurin, Doug Clayton, Bobbi Holder, Sam
Godwin, and Jay Lynn, as set out above, more closely mon-
itored its employees because of their union activities. I credit
the employees' testimony as set out above with respect to the
close monitoring of their activities after the onset of the
union campaign. I found, with some exceptions in the case
of Andrews and Moore, the testimony of the employees to
be forthright, specific, and convincing and I credit it fully
with respect to the close monitoring by Respondent's super-
visors after the onset of the union campaign and the ces-
sation of this close monitoring after the election. Particularly
noteworthy was the testimony of Zechman, Stephens, and
Sant who were closely monitored and who had not pre-
viously encountered any problems with their work or with
breaks. I do find in the case of Andrews and Moore that Re-
spondent has demonstrated by the preponderance of the evi-
dence that the close monitoring of their activities and breaks
was motivated in part by their unavailability to perform their
duties as a result of their absences, overstaying their
breaktimes, and not following the procedures set by their su-
pervisor Bobbi Holder for coordinating their breaks with the
operators to ensure that production could continue. It ap-peared to me at the hearing based on my observation of both
Andrews and Moore and their testimony and that of Bobbi
Holder and operator Ricky Wilson, who testified concerning
his need to contact Holder when Moore did not respond to
his need for material, and operator Joe Raulerson, who testi-
fied that when Andrews was not available the operators had
to put the pallets on the sealers, that Andrews and Moore
were reluctant to comply with Holder's directions and that
some of Holder's monitoring of them and their breaktimes
was in direct response to their recalcitrance in complying
with Holder's directions. However, certain of Holder's activi-
ties, such as her immediate repaging of Moore and her with-
holding of Andrews' and Moore's paychecks according to
Andrews and Moore whom I credit in this regard until the
end of the shift, clearly constituted unwarranted harassment,
which I find supports the inference that these activities of
Holder were motivated by their engagement in union activi-
ties.I thus find that Respondent violated Section 8(a)(1) of theAct by the close monitoring of its prounion employees in
order to inhibit their activities on behalf of the Union and
by the repaging of Moore and violated Section 8(a)(3) and
(1) of the Act by the withholding of paychecks from Moore
and Andrews.I credit the testimony of Zechman and Stephens concern-ing the inquiries made of them on September 6 or 7 by
Geurin as to why they were starting the union campaign ac-
cording to Zechman or that they were ``doing it again'' ac-
cording to Stephens. While the recall of these employees is
not identical, I credit Zechman's version as the more accu-
rate. It is clear from both versions that Geurin was inquiring
into the union activities of employees who had been active
during the prior 1990 union campaign but who had not as
yet publicly aligned themselves with the union campaign in
1991, as at that point in time only union officials were
handbilling in the front of Respondent's premises. I thus find
that since these employees had not as yet expressed them-
selves as open union supporters in this campaign, Geurin's
inquiry into their union sympathies and activities in this in-
stance tended to interfere with the free exercise of their Sec-
tion 7 rights under the Act and was coercive. RossmoreHouse, 269 NLRB 1176 (1984). I also credit Zechman'sunrebutted testimony that later that evening Dan Carson, a
company advisor from another plant, asked him if he had
been passing out union cards. I also credit the testimony of
employee Robert Henderson that on the same day Acting Su-
pervisor Siler asked him if he were the one who had started
the ``union mess.'' I find that these inquiries of employees
who had not disclosed their roles as union supporters in this
campaign constituted unlawful interrogation which tended to
interfere with their Section 7 rights. Rossmore House, supra.I find that Carson was placed in a position by Respondent
wherein it could reasonably be inferred that he was speaking
on behalf of management in his coercive inquiry as to wheth-
er Henderson had started the ``union mess.'' I also conclude
based on the ample evidence covering Siler's position that he
was a supervisor under the Act and that his inquiry as to
whether Zechman was passing out union cards was coercive
under the circumstances. I thus conclude that Geurin's in-quiry of Zechman and Stephens, Carson's inquiry of
Zechman, and Siler's inquiry of Henderson were each viola-
tive of Section 8(a)(1) of the Act.With respect to the comment to Zechman by Geurin onOctober 3 as to why Zechman was coming in to pick up his
paycheck as most of his work seemed to be getting done in
the parking lot in reference to Zechman's handbilling for the
Union on that date, I find this an innocuous comment made
in a joking manner that does not rise to a violation of the
Act and will recommend this allegation be dismissed.The Award of Safety JacketsOn the day prior to the election, Respondent gave its em-ployees safety jackets commemorating 500,000 man-hours
without a lost time accident (an accident that caused an em-
ployee to miss work). The jackets bore the Respondent's
logo and the 500,000 man-hour milestone. The complaint al-
leges the award was an unlawful grant of a benefit designed
to influence the election in violation of Section 8(a)(1) of the
Act. The General Counsel contends that there was no prece-
dent for the award at the Raleigh facility, that the award was
substantially greater in value ($25 to $30) than any safety
award previously given at the Raleigh plant such as pizza for
a prior safety award accomplishment, and that the safety
committee at the plant had previously decided to give a T-
shirt to commemorate the 500,000 milestone but points to
Plant Manager Rehwinkel's testimony that he himself made 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the decision during the critical period to issue the jackets tothe employees. The Respondent contends that the award of
a safety jacket was proper as a reasonable award for the first
time in its history that the Raleigh plant had reached the sig-
nificant 500,000 man-hour milestone and that there was
precedent for giving gifts of a similar nature at two union-
ized plants in Atlanta, Georgia, and Kansas City, Missouri,
where Rehwinkel had previously served as manager and at
the unionized plant in Clinton, Iowa, according to the testi-
mony of Gertson. Manager Rehwinkel testified that he made
the decision to issue the jackets to employees and that they
were to be ready for a special ``family day'' but that there
was a delay in receiving them until the day before the elec-
tion. On cross-examination, Respondent's counsel elicited
testimony from employee Carley Brooks that jackets in the
$20 to $25 range had previously been given to 20 employees
in recognition of a safety award in 1989.AnalysisI find, on a review of the testimony in light of significantpast practice at other of Respondent's plants of awards of a
similar nature and to a lesser extent at the Raleigh plant with
respect to the prior distribution of jackets to 20 employees,
that Respondent did not violate the Act by the distribution
of these jackets the day prior to the election. Although the
timing of the distribution of the jackets raises a suspicion
that their distribution was designed to influence the election,
mere suspicion is insufficient to establish a violation of the
Act. I credit the testimony of Rehwinkel and Gertson and
LaVoie concerning the history of the safety award program
and concerning the prior (precritical period) commitment of
the previous plant manager to recognize the safety achieve-
ment with an award. I thus do not find that the award of the
jackets was designed to influence the election or that it had
a reasonable tendency to violate the Section 7 rights of the
employees and do not find that Respondent violated the Act
in this regard. I further find that the evidence is insufficient
to establish that the distribution of the jackets would have areasonable tendency to destroy the laboratory conditions dur-
ing the critical period and to affect the outcome of the elec-
tion.The General Counsel cites Owens-Illinois, Inc., 271 NLRB1235 (1984), in support of her position. In that case, the
Board found by a two to one panel majority that the gifts
of 25 jackets with union insignia valued at $16 per jacket for
a total of $100 by a union representative to employees who
came to his room between the first and second voting ses-
sions was objectionable conduct. The panel majority found it
significant at page 1235 that the ``jackets were not given
away during the preelection campaign but on election day
itself; distributed as they were between voting sessions, they
could well have appeared to the electorate as a reward for
those who had voted for the Petition and as an inducement
for those who had not yet voted in the Petitioner's favor.''
In her dissent, Member Dennis stated, 271 NLRB at 1236,
``applying the objective `tendency-to-influence test' set forth
in Board and Court precedent, I cannot find that a $16 union
jacket is of sufficient value to create in the recipient a feeling
of obligation to favor the Petitioner in the election.'' I find
the Owens-Illinois case is distinguishable from the instantcase as the jackets in the Owens-Illinois case were clearly in-tended to enhance the union's position in that case whereasthe jackets in the instant case were issued to recognize thesafety milestone. Moreover, I find it unlikely under all the
circumstances in this case that the issuance of the safety
jackets would tend to influence the outcome of the election.Conduct Affecting the Results of the ElectionAs I have found that Respondent violated Section 8(a)(1)of the Act during the critical period, Petitioner's Objections
4, 5, and 10 are sustained. Objection 4 alleges that Respond-
ent threatened eligible voters with loss of jobs in order to in-
fluence the outcome of the election. Objection 5 alleges that
Respondent threatened eligible voters with loss of future pro-
motions in order to influence the outcome of the election. As
I have found that Respondent's agent Doug Weiss unlawfully
threatened employee Carly Brooks with having ruined his fu-
ture with the Company, I recommend that both Objections 4
and 5 be sustained, as this threat was implicitly a threat of
loss of job and a loss of future promotions. I find that this
statement constituted conduct which had the reasonable tend-
ency to influence the outcome of the election as it was di-
rected toward a known union supporter for speaking out at
a union meeting. I do not find that the fact that the Union
involved was another union at another of Respondent's
plants to in any manner diminish the impact of the threat,
I also do not find that the assurances given to Brooks by
Rehwinkel and LaVoie dissipated the tendency of this threat
to influence the outcome of the election particularly as it was
followed up by the following of Brooks by Respondent's su-
pervisor as set out above even in the face of Brooks telling
Supervisor Jay Lynn that he was being intimidated by it. Ob-
jection 9 alleges the assignment of more onerous duties to
prounion employees and their isolation from other employ-
ees. No evidence was submitted to establish the assignment
of more onerous duties or the isolation of employees and
paragraph 8(h) of the complaint, which alleged the isolation
of employees, was withdrawn. I according recommend thatObjection 9 be overruled. Objection 10 alleges that Respond-
ent followed and harassed prounion employees during the
performance of their duties. As I have found that the Re-
spondent violated Section 8(a)(1) of the Act by the monitor-
ing of its prounion employees by harassing Moore by repag-
ing him and Moore and Andrews by withholding their pay-
checks, I recommend that this objection be sustained. I find
that this monitoring of the majority of the prounion support-
ers was established at the hearing and interfered with the ex-
ercise of free choice at the election. It is the Board's stated
policy to ``direct a new election whenever an unfair labor
practice occurs during the critical period since conduct viola-
tive of Section 8(a)(1) is, a fortiori, conduct which interferes
with the exercise of a free and untrammeled choice in an
election.'' Super Thrift Markets, 233 NLRB 409 (1977), cit-ing Dal-Tex Optical Co., 137 NLRB 1782, 1786±1787(1982). As I have found that the Respondent did not violate
the Act by the issuance of jackets to its employees on the
day prior to the election, Objection 11 based thereon shall
be overruled. I accordingly recommend that Objections 4, 5,
and 10 be sustained, that the election be set aside, and a
rerun election be conducted. The evidence failed to support
Objections 9 and 11 and I shall recommend that they be
overruled. 295INTERNATIONAL PAPER CO.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONSOF
LAW1. Respondent is and has been at all times material an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. United Paperworkers International Union, AFL±CIO,CLC is and has been at all times material a labor organiza-
tion within the meaning of Section 2(5) of the Act.3. By the interrogation of its employees Harry Zechmanand Mike Stephens by Supervisor Dan Geurin as to who had
initiated the union campaign, Respondent violated Section
8(a)(1) of the Act.4. By the interrogation of its employee Robert Hendersonby Acting Supervisor Eddie Siler as to whether he had initi-
ated the union campaign, Respondent violated Section 8(a)(1)
of the Act.5. By the interrogation of its employee Harry Zechman byRespondent's advisor Dan Carson as to whether he was pass-
ing out union cards, Respondent violated Section 8(a)(1) of
the Act.6. By the removal of employee Carly Brooks from itsClinton, Iowa plant and the early curtailment of his training,
Respondent violated Section 8(a)(3) of the Act.7. By the following of its employee Carly Brooks by itsSupervisor Jay Lynn, Respondent violated Section 8(a)(1) of
the Act.8. By the following of its employees David Moore andPhillip Andrews by Supervisors Godwin and Clayton, Re-
spondent violated Section 8(a)(1) of the Act.9. By its close monitoring of employees Harry Zechman,James Sant, and Mike Stephens, Respondent violated Section
8(a)(1) of the Act.10. Respondent did not violate Section 8(a)(1) of the Actby the issuance of safety award jackets the day prior to the
election.11. Respondent did not violate the Act by its issuance ofa verbal warning to its employee James Sant.12. Respondent did not unlawfully disparage its employeeHarry Zechman by the comment of Supervisor Dan Geurin
concerning his paycheck.13. Respondent violated Section 8(a)(1) of the Act by en-gaging in repaging of its employee David Moore in order to
harass him because of his union activities.14. Respondent violated Section 8(a)(3) of the Act bywithholding the paychecks of David Moore and Phillip An-
drews until the end of the shift in departure from its past
practice in order to harass them because of their engagement
in union activities.15. Respondent did not violate the Act by the timing ofbreaks and restrictions of breaks to certain times of its em-
ployees David Moore and Phillips Andrews by its Supervisor
Bobbi Holder.16. The aforesaid unfair labor practices affect commencewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYAs I have found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)
and (3) of the Act, I shall recommend Respondent cease and
desist therefrom and take certain affirmative actions designed
to effectuate the policies of the Act, including the providing
of an opportunity to its employees Carly Brooks of the weekof training it curtailed at its Clinton, Iowa plant unlawful andthe posting of an appropriate notice to the employees.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, International Paper Company, Raleigh,North Carolina, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Interrogating its employees concerning their union ac-tivities and those of their fellow employees.(b) Threatening its employees with ruining their future andwith loss of future opportunities with Respondent because of
their union activities.(c) Removing its employees from its Clinton, Iowa plantand curtailing their training because of their engagement in
union activities.(d) Following its employees and engaging in close mon-itoring of them because of their union activities.(e) Withholding checks of union supporters until the endof their shift and repaging them to harass them.(f) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Provide its employee Carly Brooks with the oppor-tunity for the second week of training it unlawfully curtailed
at its Clinton, Iowa plant.(b) Post at its Raleigh, North Carolina plant copies of theattached notice marked ``Appendix.''4Copies of the notice,on forms provided by the Regional Director for Region 11,
after being signed by the Respondent's representative, shall
be posted by the Respondent immediately on receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by Respondent to
ensure that the notices are not altered, defaced, or covered
by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.(d) The complaint is otherwise dismissed.
ITISFURTHERRECOMMENDED
that the election held onNovember 14 and 15, 1991, in Case 11±RC±5803 be set
aside, that the case be remanded to the Regional Director for
Region 11 for the purpose of conducting a new election.ITISFURTHERRECOMMENDED
that any allegations in thecomplaint which were not specifically found to be violations
of the Act be dismissed.